Exhibit 10.13
Award No. «GrantNumber»
INTUIT INC. 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Performance-Based Vesting: Operating Performance Goals)
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
restricted stock unit award (“Award”) pursuant to the Company’s 2005 Equity
Incentive Plan (the “Plan”), of the Company’s common stock, $0.01 par value per
share (“Common Stock”). The maximum number of Shares that are subject to the
Award and may be earned by you (“Maximum Shares”) is set forth below. All
capitalized terms in this Grant Agreement (“Agreement”) that are not defined
herein have the meanings given to them in the Plan. This Award is subject to the
terms and conditions of the Plan, which is incorporated herein by reference.
This Agreement is not meant to interpret, extend, or change the Plan in any way,
or to represent the full terms of the Plan. If there is any discrepancy,
conflict or omission between this Agreement and the provisions of the Plan, the
provisions of the Plan will apply.
Name of Participant:
Address:
Maximum Shares:
Target Shares:
Date of Grant:
Vesting Date:
Vesting Based on Achievement of 3-Year Goals. Vesting of this Award is based on
Intuit’s level of achievement of the revenue and operating income performance
goals set forth on Exhibit A (the “3-Year Goals”). Actual performance against
the 3-Year Goals is measured over the period beginning on [•] and ending on [•]
(the “Performance Period”) and must be certified by the Compensation and
Organizational Development Committee (“Committee”) in order for any portion of
this Award to vest. The Committee will certify the results of the 3-Year Goals
as soon as reasonably possible (the date of such certification the
“Certification Date”) after the Performance Period. Any portion of this Award
that is eligible to vest based on the Committee’s certification will vest on the
Vesting Date. Any portion of this Award that is not eligible to vest based on
the Committee’s certification will terminate on the Certification Date.
Notwithstanding the foregoing, Sections 1(c) through 1(f) provide certain
circumstances in which you may vest in this Award before the Vesting Date and/or
without certification of the 3-Year Goals by the Committee. If any of Sections
1(c) through 1(f) apply, then any portion of the Award that does not vest
pursuant to those sections will terminate.

1.   In the event of your Termination before the Vesting Date, the following
provisions will govern the vesting of this Award:

  (a)   Termination Generally. In the event of your Termination before the
Vesting Date for any reason other than as expressly set forth in the other
subsections of this Section 1, including, without limitation, your Termination
by the Company for Cause or your resignation for Good Reason (each as defined in
Section 1(d)), this Award will terminate without having vested as to any of the
Shares and you will have no right or claim to anything under this Award.     (b)
  Retirement. In the event of your Retirement before the Vesting Date, a pro
rata portion of this Award will vest on the Vesting Date based on the actual
level of achievement of the 3-Year Goals, as certified by the Committee. The pro
rata portion will be a percentage equal to your number of full months of service
since the Date of Grant divided by thirty-six months, rounded down to the
nearest whole Share. Shares will be distributed to you at the same time as other
Participants after the Vesting Date. “Retirement” means the Termination of your
employment with the Company after you have reached age fifty-five (55) and
completed ten full years of consecutive service with the Company (including any
Parent or Subsidiary).

 



--------------------------------------------------------------------------------



 



  (c)   Death or Total Disability. In the event of your death or Total
Disability before the Vesting Date, and after you have been actively employed by
the Company for one year or more, this Award will vest immediately as to 100% of
the Target Shares on your Termination Date. “Total Disability” is defined in
Section 5.6(a) of the Plan.     (d)   Involuntary Termination. In the event of
your Involuntary Termination before the Vesting Date, a pro rata portion of this
Award will vest immediately on your Termination Date based on the Target Shares.
The pro rata portion will be a percentage equal to your number of full months of
service since the Date of Grant divided by thirty-six months, rounded down to
the nearest whole share. Shares will be distributed to you as soon as reasonably
possible after the effective date of a waiver and general release of claims
executed by you in favor of the Company and certain related persons determined
by the Company in the form presented by the Company (“Release”). If you do not
execute the Release within forty-five (45) days following your Termination Date,
then you will not be entitled to the receipt of any Shares under this
Section 1(d). Involuntary Termination means, for purposes of this Agreement,
either (A) your Termination by the Company without Cause, or (B) your
resignation for Good Reason. “Cause” means, for purposes of this Agreement,
(i) gross negligence or willful misconduct in the performance of your duties to
the Company (other than as a result of a Total Disability) that has resulted or
is likely to result in material damage to the Company, after a written demand
for substantial performance is delivered to you by the Chief Executive Officer
which specifically identifies the manner in which you have not substantially
performed your duties and you have been provided with a reasonable opportunity
of not less than 30 days to cure any alleged gross negligence or willful
misconduct; (ii) commission of any act of fraud with respect to the Company; or
(iii) conviction of a felony or a crime involving moral turpitude. No act or
failure to act by you will be considered “willful” if done or omitted by you in
good faith with reasonable belief that your action or omission was in the best
interests of the Company. “Good Reason” means, for the purposes of this
Agreement, your resignation within sixty (60) days after the occurrence any of
the following events without your consent: (i) a material reduction in your
duties that is inconsistent with your position at the time of the Date of Grant,
(ii) any material reduction in your base annual salary or target annual bonus
(other than in connection with a general decrease in the salary or target
bonuses for all officers of Intuit), or (iii) a requirement by Intuit that you
relocate your principal office to a facility more than 50 miles from your
principal office on the Date of Grant; provided however, that with regard to (i)
through (iii) you must provide Intuit with written notice of the event allegedly
constituting “Good Reason,” and Intuit will have 15 days from the date it
receives such written notice to cure such event. Notwithstanding anything in
this Section 1(d) to the contrary, if you are a “covered employee” under
Section 162(m)(3) of the Internal Revenue Code of 1986, as amended (the “Code”)
either on the Date of Grant or at any time during the Performance Period, then
your Award will not be treated as described above in this Section 1(d), but
instead, a pro rata portion of this Award will vest on the Vesting Date based on
the actual level of achievement of the 3-Year Goals, as certified by the
Committee. The pro rata portion will be a percentage equal to your number of
full months of service since the Date of Grant divided by thirty-six months,
rounded down to the nearest whole Share. Shares will be distributed to you at
the same time as other Participants after the Vesting Date, provided that the
Release has become effective. If you do not execute the Release before the time
that Shares are distributed to other Participants, then you will not be entitled
to the receipt of any Shares under this Section 1(d).     (e)   Termination on
or Within One Year After Corporate Transaction. In the event of your Involuntary
Termination (including your Termination without Cause by the Company’s
successor) on or within one year following the date of a Corporate Transaction
and before the Vesting Date, this Award will vest immediately on your
Termination Date as to a pro rata portion of the Target Shares. The pro rata
portion will be a percentage equal to your number of full months of service
since the Date of Grant divided by thirty-six months, rounded down to the
nearest whole Share.     (f)   Corporate Transaction. In the event of a
Corporate Transaction before the Vesting Date, the 3-Year Goals will be deemed
to be achieved at 100% of the Target level as set forth in Exhibit A. The
Vesting Date still will apply, and Shares will be distributed as soon as
reasonably possible after the Vesting Date. For avoidance of doubt, this
provision is intended to result in you earning the Target Shares,

2



--------------------------------------------------------------------------------



 



      without Committee certification, provided that you are employed on the
Vesting Date following a Corporate Transaction. In the event of an intervening
Termination before the Vesting Date, the applicable provisions of Sections 1(a)
through 1(e) will govern.     (g)   Recoupment. In the event that the Company
issues a restatement of its financial results after the distribution of Shares,
which restatement decreases the level of achievement of the 3-Year Goals from
the level(s) previously certified by the Committee, then you will be required to
deliver to the Company, within 30 days after your receipt of written
notification by the Company, an amount in cash or equivalent value in Shares (or
a combination of the two) equal to the net proceeds realized by you on the
issuance and, if applicable, subsequent sale of any Shares that would not have
vested or been issued based on the restated financial results. This section 1(g)
only will apply to you if it is determined by the Committee in good faith that
fraud or misconduct engaged in by you (directly or indirectly) was a significant
contributing factor to this restatement of financial results.

2.   Issuance of Shares. Except as described in the next sentence, Shares will
be distributed as soon as reasonably possible after the Vesting Date (but in no
event later than March 15th after the calendar year in which the Vesting Date
occurs). In the event of a Termination pursuant to Sections 1(c) through 1(e)
(other than with respect to a “covered employee” under Section 1(d)), Shares
will be distributed as soon as reasonably possible after the Termination Date
or, if later, the date that the Release becomes effective in accordance with
Section 1(d) (but in no event later than March 15th after the calendar year in
which the Termination Date or the effective date of the Release occurs).

3.   Withholding Taxes. This Award is generally taxable for purposes of United
States federal income and employment taxes on vesting based on the Fair Market
Value on the Vesting Date. To the extent required by applicable federal, state
or other law, you will make arrangements satisfactory to the Company for the
payment and satisfaction of any income tax, social security tax, payroll tax,
payment on account or other tax related to withholding obligations that arise
under this Award and, if applicable, any sale of Shares. The Company will not be
required to issue Shares pursuant to this Award or to recognize any purported
transfer of Shares until such obligations are satisfied. Unless otherwise agreed
to by the Company and you, these obligations will be satisfied by the Company
withholding a number of Shares that would otherwise be issued under this Award
that the Company determines has a Fair Market Value sufficient to meet the tax
withholding obligations. “Fair Market Value” is defined in Section 26(n) of the
Plan.

    You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares. The Company does not commit and is under
no obligation to structure this Award to reduce or eliminate your tax liability.

4.   Disputes. Any question concerning the interpretation of this Agreement, any
adjustments to made thereunder, and any controversy that may arise under this
Agreement, will be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee will be final and
binding.

5. Other Matters.

  (a)   The Award granted to an employee in any one year, or at any time, does
not obligate the Company or any subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any subsidiary or other affiliate) might
grant an award in any future year or in any given amount.     (b)   Nothing
contained in this Agreement creates or implies an employment contract or term of
employment or any promise of specific treatment on which you may rely.     (c)  
Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.

3



--------------------------------------------------------------------------------



 



  (d)   This Award is not part of your employment contract (if any) with the
Company, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing benefits,
severance pay or other termination compensation or indemnity.     (e)   Because
this Agreement relates to terms and conditions under which you may be issued
shares of Common Stock of Intuit Inc., a Delaware corporation, an essential term
of this Agreement is that it will be governed by the laws of the State of
Delaware, without regard to choice of law principles of Delaware or other
jurisdictions. Any action, suit, or proceeding relating to this Agreement or the
Award granted hereunder will be brought in the state or federal courts of
competent jurisdiction in Santa Clara County in the State of California.     (f)
  This Award, and any issuance of Shares thereunder, is intended to comply and
will be interpreted in accordance with Section 409A of the Code.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement will be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 14 of the Plan, this Agreement will be
binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at 2632 Marine Way, Mountain View, CA, 94043, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address.

4



--------------------------------------------------------------------------------



 



The Company has signed this Award Agreement effective as the Date of Grant.

            INTUIT INC.
      By:                        

5